In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************                  *
MATTHIAS NIKOLAKOPULOS                *
and ANNIKA NIKOLAKOPULOS,             *      No. 13-374V
on behalf of A.N.,                    *
                                      *      Special Master Christian J. Moran
                  Petitioners,        *
                                      *      Filed: August 18, 2015
v.                                    *
                                      *      Attorneys’ fees and costs; award
SECRETARY OF HEALTH                   *      in the amount to which
AND HUMAN SERVICES,                   *      respondent does not object.
                                      *
                  Respondent.         *
******************** *
Diana L. Stadelnikas Sedar, Maglio, Christopher and Toale, Sarasota, FL, for
Petitioners;
Linda Renzi, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On August 13, 2015, petitioners filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioners
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioners’ application, respondent raised objections
to certain items. Based on subsequent discussions, petitioners amended their
application to request $30,896.18, an amount to which respondent does not object.
The Court awards this amount.

     On June 5, 2013, Matthias and Annika Nikolakopulos filed a petition for
compensation on behalf of their daughter, A.N., alleging that vaccines A.N.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
received on September 12, 2011, caused her to suffer Guillain-Barré syndrome
(“GBS”). Petitioners received compensation based upon the parties’ stipulation.
Decision, issued Feb. 11, 2015. Because petitioners received compensation, they
are entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioners seek a total of $24,300.00, in attorneys’ fees and costs for their
counsel. Additionally, in compliance with General Order No. 9, petitioners state
that they incurred $6,596.18, in out-of-pocket litigation expenses while pursuing
this claim. Respondent has no objection to the amount requested for attorneys’
fees and costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $24,300.00, in the form of a check made payable to
           petitioners and petitioners’ attorney, Diana L. Stadelnikas Sedar, for
           attorneys’ fees and other litigation costs available under 42 U.S.C. §
           300aa-15(e).

        b. A lump sum of $ 6,596.18, payable to petitioners, Matthias and
           Annika Nikolakopulos, and petitioners’ guardianship attorney,
           James Spaustat, for costs incurred in pursuit of thier petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2